DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In accordance with 37 CFR 1.75(i), where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  See MPEP §608.01(m).  	
Claims 1, 7, 10, and 15 are objected to because of the following informalities:  The recitation “by replacing each of the violations of the non-compliant thruster firing pattern by zero and a minimum time in different combinations” should read “by replacing each of the violations of the non-compliant thruster firing pattern with zero and a minimum time in different combinations” or the like in order to ensure grammatical consistency, e.g., by ensuring that the entirety of the claim stays in the present tense. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the control circuit configured to identify violations of the minimum thruster firing time” which is indefinite, because the recitation describes the invention in terms of a particular user. Therefore, whether a device falls within the scope of the claim cannot be ascertained until a particular user engages the device. Consequently, the claim is indefinite. Ex parte Brummer, 12 USPQ2d 1653 (BdPatApp & Inter 1989). Sepcifically, a minimum thruster firing time does not have an inherent “violation”. Instead, the “violation” is a judgment based on the user’s intent, and thus the nature of the violation could shift depending on the circumstances of the thruster. For example, in some instances a thruster firing pattern could call for a firing time that a thruster is physically incapable of performing. In other instances, the firing time might be possible, but inherently inefficient or unfavorable. In still another instance, the firing time might go against a particular policy or rule. In a further instance, the firing time might be equal to, or too close. to the minimum thruster firing time. The intent behind the judgement of whether or not a violation occurs is completely subjective. Furthermore, Examiner notes that violation has not be specifically defined by Applicant. More clarity on this terminology is necessary in order for the metes and bounds of the claim to be clearly ascertainable to one of ordinary skill in the art. Claims 10 and 15 are likewise rejected, and dependent claims 2-9, 11-14, and 16-20 fail to cure the deficiency.
Claim 1, line 8 recites “a minimum time” which is indefinite, because it is unclear if the recitation is referring to the previously recited minimum thruster firing time, or a new minimum time. Claims 7, 10, and 15 are likewise rejected.
Claim 1, line 11, “according to the compliant thruster firing pattern” is indefinite because it is unclear if it relates to the firing pattern that was previously selected. For examination purposes, Examiner is interpreting claim 1 to read “according to the selected compliant thruster firing pattern” in order to promote compact prosecution. Claims 7, 10, 13-15, and 20 are likewise rejected and interpreted.
Claim 4 recites “the non-compliant thruster firing pattern having lower total thruster firing time than other thruster firing solutions” which is indefinite, because it assumes that there are at least two thruster firing solutions with a larger total thruster firing time without providing antecedent basis for such a condition. For example, in an embodiment of the invention where there are a plurality of thruster firing solutions, there will always be one solution that has the lowest total thruster firing time. On the other hand, in an embodiment where there are three thruster firing solutions, the middle solution would have a lower firing time that is necessarily only lower than one other firing solution. Claims 7 and 12 are likewise rejected.
Claim 18 recites “further comprising a selector circuit” which is indefinite, because it is unclear if it refers to the previously recited selector circuit in claim 15, or a new selector circuit.
Claim 20 recites “the selector circuit is configured to select a compliant thruster firing pattern at a frequency greater than once every two hundred milliseconds” which is indefinite, because it is unclear if “greater” in this case means more frequently or less frequently, i.e., twice every two hundred milliseconds, or once every three hundred milliseconds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647